Wood, J. Appellant was indicted in the Sebastian Circuit Court for the larceny of a bank check valued at $15. The indict ment was good. The stealing of the check as alleged would constitute grand larceny under sections 1821 to 1824 inclusive, of Kirby’s Digest. The court erred in excluding from the jury testimony concerning the prior transactions with Emmet Erizzell as to th¿ giving by him of money and checks to appellant. This testimony tended to explain the appellant’s possession of the alleged check, and to throw light upon his intent in the transaction. It corroborated appellant’s version, and was proper for the consideration of the jury. The court erred in overruling appellant’s second, fourth and fifth grounds of the motion for new trial. Attorney General’s confession of error is sustained. The judgment is reversed, and the cause is remanded for a new trial.